87 N.Y.2d 964 (1996)
Gerard A. Corsini, Appellant,
v.
U-Haul International, Inc., et al., Respondents.
Court of Appeals of the State of New York.
Submitted November 27, 1995.
Decided February 20, 1996.
Motion, insofar as it seeks leave to appeal from the Appellate Division order denying reargument or, in the alternative, *965 leave to appeal to the Court of Appeals, dismissed upon the ground that that order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied, with $100 costs and necessary reproduction disbursements.